FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAN GOODRICK,                                    No. 12-35016

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00355-EJL

  v.
                                                 MEMORANDUM *
CORRECTIONAL MEDICAL
SERVICES, INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Idaho state prisoner Dan Goodrick appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Goodrick

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of his medical conditions, including his

Hepatitis C and his back and hip pain. See id. at 1057-58 (neither negligence nor

difference of opinion concerning the course of treatment amounts to deliberate

indifference).

      The district court did not abuse its discretion by denying in part Goodrick’s

motion to compel additional discovery, including Correctional Medical Services’

bids and contracts with the State of Idaho. See Fed. R. Civ. P. 26(b)(1) (discovery

requests must be “reasonably calculated to lead to the discovery of admissible

evidence”); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (providing

standard of review and explaining that “broad discretion is vested in the trial court

to permit or deny discovery, and its decision to deny discovery will not be

disturbed except upon the clearest showing that denial of discovery results in

actual and substantial prejudice” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying without prejudice

Goodrick’s motion to appoint an expert because Goodrick failed to show that


                                           2                                     12-35016
appointment of an expert was necessary. See Walker v. Am. Home Shield Long

Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (appointment of expert

is reviewed for abuse of discretion).

      The district court did not abuse its discretion in denying Goodrick’s Rule

59(e) motion because Goodrick did not establish any ground for relief. See Turner

v. Burlington N. Santa Fe R.R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (setting

forth standard of review and listing grounds upon which a Rule 59(e) motion may

be granted).

      Goodrick’s contentions concerning the appointment of counsel, amendment

of the complaint, alleged judicial bias, and his Rule 60 motion are unpersuasive

and not supported by the record.

      We decline to consider those documents submitted by Goodrick that were

not presented to the district court. See Fed. R. App. P. 10(a); United States v.

Sanchez-Lopez, 879 F.2d 541, 548 (9th Cir. 1989).

      AFFIRMED.




                                          3                                    12-35016